Name: Commission Regulation (EEC) No 2045/86 of 30 June 1986 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/78 Official Journal of the European Communities 1 . 7. 86 COMMISSION REGULATION (EEC) No 2045/86 of 30 June 1986 fixing the export refunds on cereal-based compound feedingstuffs Regulation (EEC) No 2560/77 (*), provides that, when export refunds on cereal-based compound feedingstuffs are being fixed, only the products normally used in the manufacture of compound feedingstuffs for which a refund may be fixed should be taken into account ; Whereas Commission Regulation (EEC) No 1913/69 of 29 September 1969 on the granting and the advance fixing of the export refund on cereal-based compound feedingstuffs (6), as last amended by Regulation (EEC) No 537/83 Q, provides that calculation of the export refund must be based on the average of the refunds granted on the most commonly used basic cereals, adjusted on the basis of the threshold price in force during the month of exportation and on the levy applicable to maize ; whereas this calculation must also take account of the cereal products content ; whereas, therefore, in the interest of simplification, compound feedingstuffs should be placed in categories and the refund for each category should be fixed on the basis of a quantity of maize which is repre ­ sentative of the usual cereal products content for the cate ­ gory concerned ; whereas, furthermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Commu ­ nity market and the economic aspect of the export ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the exis ­ ting situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and prices for cereals and cereal products on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on the cereal markets ; Whereas it follows from applying these detailed rules to the present situation on the market in cereal-based compound feedingstuffs that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Whereas Article 7 ( 1 ) of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (4), as amended by Whereas, however, in fixing the rate of refund it would seem advisable to base it at this time on the difference in the cost of raw inputs widely used in compound feeding ­ stuffs as between the Community and world markets, allo ­ wing more accurate account to be taken of the commer ­ cial conditions under which such products are exported ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for compound feedingstuffs according to composition and destination ; whereas, for purposes of varying the refund, the destination zones laid down in Annex II to Commission Regulation (EEC) No 1124/77 of 27 May 1977 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice (8), as amended by Regulation (EEC) No 3817/85 (9), should be used ; (*) OJ No L 303 , 28 . 11 . 1977, p. 1 . (6) OJ No L 246, 30 . 9 . 1969, p. 11 . O OJ No L 63 , 9 . 3 . 1983 , p. 10 . (8) OJ No L 134, 28 . 5 . 1977, p. 53 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . h) OJ No L 281 , 1 . 11 . 1975, p. 60 . 0 OJ No L 368 , 31 . 12 . 1985, p . 16 . 1 . 7 . 86 Official Journal of the European Communities No L 173/79 Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal , refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situa ­ tion and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 are hereby fixed as shown in the Annex to this Regulation . The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 1 . No L 173/80 Official Journal of the European Communities 1 . 7 . 86 ANNEX to the Commission Regulation of 30 June 1986 fixing the export refunds on cereal-based compound feedingstuffs (ECU/ tonne) CCT heading No Special specification for refund Nomenclature in simplified wording Refund 23.07 B I Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 2743/75, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I) : Of a milk powder content of less than 50 % by weight and of a cereal products (') content by weight : - 0510  Exceeding 5 % but not exceeding 10 % 5,24 (2) 6,12 ( 2) (3)  0 5,24(0 6,12 (3)(5) 1010  Exceeding 10 % but not exceeding 20 % 1 0,49 (2) 12,24 (2)0  0) 10,49 0 12,24 (3 ) (5 ) 2010  Exceeding 20 % but not exceeding 30 % 20,97 0 24,47 00 0 20,97 0 24,47 00 3010  Exceeding 30 % but not exceeding 40 % 31,46 0 36,71 (2) (3 ) 0 31,46 0 36,71 (3) (5) 4010  Exceeding 40 % but not exceeding 50 % 41,95 0 48,95 00 0 41,95 0 48,95 0 0 5010  Exceeding 50 % but not exceeding 60 % 52,44 0 61,18 00 0 52,44 0 61,18 00 6010  Exceeding 60 % but not exceeding 70 % 62,92 0 73,42 00 0 119,020 129,5200 7010  Exceeding 70 % 68,64 0 80,09 00 0 68,64 0 80,09 00 (') 'Cereal products means the products falling within Chapter 10 and heading Nos 11.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2) For exports to Zones A, B, C, except North Yemen, D and E specified in Annex II to Regulation (EEC) No 1124/77, as last amended by Regulation (EEC) No 501 /85. (3) Minimum content of maize and/or sorghum exceeding : 0510 : 5 % ; 1010 : 10 % ; 2010 : 20 % ; 3010 : 30 % ; 4010 : 40 % ; 5010 : 50 % ; 6010 : 60 % ; 7010 : 60 % . In so far as this minimum is observed, these refunds shall , at the request of the party concerned, also apply where the cereal products' content exceeds the maximum specified on the same line. 0 For export to other third countries . 0 For exports to North Yemen.